           Case 1:20-cv-01293-LJL Document 115 Filed 05/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MARTIN COHEN, individually and on behalf of all                        :
others similarly situated,                                             :
                                                                       :     20-cv-01293 (LJL)
                                     Plaintiff,                        :
                                                                       :          ORDER
                  -v-                                                  :
                                                                       :
LUCKIN COFFEE INC., JENNY ZHIYA QIAN, and                              :
REINOUT HENDRIK SCHAKEL,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------
LEWIS J. LIMAN, United States District Judge:

       IT IS HEREBY ORDERED that movant Chesi Assets Limited Group provide the Court
with the documents issued by or filed with the Malaysian court system and/or the Securities
Commission Malaysia related to Tiah Thee Kian’s 2002 conviction purportedly for violating
Malaysian securities laws.

        Such documents should include, inter alia, documents reflecting the charges brought
against Tiah Thee Kian, any admission of guilt by him, any decision not to prosecute Tiah Thee
Kian on any charges, and the judgment or decision finding Tiah Thee Kian as liable and
imposing a penalty against him, as well as any opinions issued. If any of these documents are
not in English, Chesi Assets Limited Group shall provide the Court with a certified professional
English translation of such documents.

      Chesi Assets Limited Group shall make the above-mentioned filing electronically on
ECF no later than 5:00 p.m. on June 5, 2020.

        SO ORDERED.

Dated: May 26, 2020                                        __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
